FILED
                            NOT FOR PUBLICATION                                MAR 10 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IQBAL SINGH PUREWAL,                             No. 10-70516

              Petitioner,                        Agency No. A089-070-641

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 5, 2014**
                                Portland, Oregon

Before: TROTT and W. FLETCHER, Circuit Judges, and BLOCK, Senior District
Judge.***

       Iqbal Singh Purewal appeals the denial of his application for asylum,

withholding of removal, and protection under the United Nations Convention


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
Against Torture (“CAT”). The Board of Immigration Appeals (“BIA”) denied the

application because Purewal’s testimony was not credible and Purewal failed to

meet his burden of proof. We deny the petition.

      Purewal first challenges the BIA’s conclusion that his asylum claim was

time barred because Purewal did not prove that he filed for asylum within one year

of arriving in the United States. See 8 U.S.C. § 1158(a)(2)(B). The BIA reached

that conclusion after finding that Purewal’s testimony regarding his date of entry

was not credible and that his sole piece of corroborating evidence was inadequate.

Because Purewal challenges the BIA’s resolution of a factual dispute regarding

Purewal’s date of entry, this court does not have jurisdiction to review that

conclusion. See id. § 1158(a)(3); Sumolang v. Holder, 723 F.3d 1080, 1082 (9th

Cir. 2013).

      Purewal next contests the BIA’s adverse credibility determination. But

substantial evidence, including the IJ’s observations of Purewal’s demeanor, the

inconsistencies between Purewal’s testimony and his application, and Purewal’s

failure to present reasonably available corroborating evidence, supports that

determination. See 8 U.S.C. §§ 1252(b)(4)(B), 1158(b)(1)(B)(iii), 1231(b)(3)(C),

1229a(c)(4)(C); Chawla v. Holder, 599 F.3d 998, 1001 (9th Cir. 2010).




                                          2
      Finally, Purewal argues that the BIA erred by failing to independently

analyze his CAT claim, including the country reports he presented to support that

claim. Although the BIA erred by not stating that it considered the country reports

(or at least that it considered all of the evidence, Cole v. Holder, 659 F.3d 762, 771

(9th Cir. 2011)), that omission does not warrant granting the petition. Indeed, the

IJ concluded that the country reports undermined Purewal’s claim, see Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010) (this court may look to the IJ’s

decision if the BIA’s analysis was “confined to a simple statement of a

conclusion”) (internal quotation marks omitted), and substantial evidence supports

that finding.

      PETITION FOR REVIEW DENIED.




                                          3